                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION


 MARC D. FERGUSON,

                         Plaintiff,

         v.                                                    CAUSE NO. 3:19-CV-165 DRL

 NANCY A. BERRYHILL,
 Commissioner of Social Security,

                        Defendant.


                                      OPINION AND ORDER

        Plaintiff Marc Ferguson seeks judicial review of the Social Security Administration’s decision

denying his application for disability and disability insurance benefits under Title II of the Social

Security Act and supplemental security income under Title XVI. See 42 U.S.C. § 423(a). Mr. Ferguson

requests remand of his claim for further consideration. Having reviewed the underlying record and

the parties’ arguments, the court REMANDS the case back to the administrate law judge.

                                          BACKGROUND

        On September 28, 2015, Mr. Ferguson filed an application for Social Security disability

insurance benefits and for supplemental security income, asserting that he has been disabled since

April 23, 2015. ECF 11 at 18. These claims were initially denied on February 11, 2016 and upon

reconsideration on April 12, 2016. Id. On November 2, 2017, a hearing was held before Administrative

Law Judge Robert Long. Id. On February 21, 2018, the ALJ entered a decision denying Mr. Ferguson

benefits. Id. at 26. That same day, Mr. Ferguson challenged the ALJ’s decision by timely filing a request

for review of hearing decision with the Appeals Council. Id. at 5. The Appeals Council denied review

on January 10, 2019. Id. Because the Appeals Council denied review of the ALJ’s unfavorable decision,

that ALJ decision is the final decision of the agency. See 20 C.F.R. § 404.981.
        Thereafter, Mr. Ferguson timely filed his complaint to this court. Mr. Ferguson also filed an

opening brief. The Social Security Commission timely filed a response, and Mr. Ferguson then replied.

The issues are fully ripe for decision.

                                             STANDARD

        The court has authority to review the Council’s decision under 42 U.S.C. § 405(g); however,

review is bound by a strict standard. Because the Council denied review, the court evaluates the ALJ’s

decision as the Commissioner’s final word. See Schomas v. Colvin, 732 F.3d 702, 707 (7th Cir. 2013). The

ALJ’s findings, if supported by substantial evidence, are conclusive and nonreviewable. See Craft v.

Astrue, 539 F.3d 668, 673 (7th Cir. 2008). Substantial evidence is that evidence that “a reasonable mind

might accept as adequate to support a conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971), and

may well be less than a preponderance of the evidence, Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir.

2007) (citing Richardson, 402 U.S. at 401). If the ALJ has relied on reasonable evidence and built an

“accurate and logical bridge between the evidence and her conclusion,” the decision must stand.

Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014). Even if “reasonable minds could differ” concerning

the ALJ’s decision, the court must affirm if the decision has adequate support. Simila v. Astrue, 573

F.3d 503, 513 (7th Cir. 2009) (quoting Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008)).

                                            DISCUSSION

        When considering a claimant’s eligibility for disability benefits, an ALJ must apply the standard

five-step analysis: (1) is the claimant currently employed; (2) is the claimant’s impairment or

combination of impairments severe; (3) do her impairments meet or exceed any of the specific

impairments listed that the Secretary acknowledges to be so severe as to be conclusively disabling; (4)

if the impairment has not been listed by the Secretary as conclusively disabling, given the claimant’s

residual functional capacity, is the claimant unable to perform her former occupation; (5) is the

claimant unable to perform any other work in the national economy given her age, education and


                                                   2
work experience. See Young v. Secretary of Health & Human Servs., 957 F.2d 386, 389 (7th Cir. 1992). The

claimant bears the burden of proof until step five, where the burden shifts to the Commissioner to

prove that the claimant can perform other work in the economy. See id.

        Here, the ALJ found that Mr. Ferguson satisfied step one by not being currently employed in

substantial gainful activity. ECF 11 at 20. The ALJ then found that Mr. Ferguson satisfied step two

because he had several severe impairments, including coronary artery disease and myocardial

infarction, status-post successful stent placement on the right coronary artery with a history of alcohol

abuse. Id. Next, the ALJ found that Mr. Ferguson’s impairments did not meet or exceed any of the

specific impairments listed that are so severe as to be conclusively disabling. Id. at 21. The ALJ then

proceeded to formulate the following Residual Functional Capacity (RFC):

        [C]laimant has the residual functional capacity to lift and carry up to 20 pounds
        occasionally, 10 pounds frequently, stand and/or walk about 6 hours in an 8-hour
        workday, and sit about 6 hours in an 8-hour workday with normal breaks. The claimant
        can only occasionally climb ladders, ropes, or scaffolds, ramps or stairs, balance, kneel,
        crouch, or crawl. He is limited to only occasional exposure to temperate extremes,
        humidity, pulmonary irritants such as fumes, odors, dusts, gases, or poor ventilation.
        Due to concentration deficits, the claimant is incapable of performing work with an
        hourly or less quota requirement. Due to attention issues, the claimant is limited to
        work in an environment with moderate noise levels such as that of a retail
        establishment.

Id. at 22. The ALJ determined, based on his RFC findings, that Mr. Ferguson was able to continue

performance of his past relevant work, specifically as a sales person or general hardware worker (DOT

279.357-050 with an SVP of 4). Id. at 25. Because of the ALJ’s determination at step four, the ALJ

denied Mr. Ferguson benefits.

        There is only one issue for the court to decide: whether the ALJ’s finding at step four that Mr.

Ferguson can perform past relevant work is supported by substantial evidence. The court finds that

the record lacks substantial evidence to support the ALJ’s finding and that remand is necessary.

        A claimant will be found to be “not disabled” at step four if it is determined that: (1) the

claimant retains the residual functional capacity to perform “the actual functional demands and job
                                                    3
duties of a particular past relevant job;” or (2) the claimant has the capacity to perform the “functional

demands and job duties of the occupation as generally required by employers in the national

economy.” SSR 82–61 (1982).

        The claimant is the primary source for vocational documentation, and statements by
        the claimant regarding past work are generally sufficient for determining the skill level,
        exertional demands and nonexertional demands of such work. Determination of the
        claimant’s ability to do [past relevant work] requires a careful appraisal of (1) the
        individual’s statements as to which past work requirements can no longer be met and
        the reason(s) for his or her inability to meet those requirements; (2) medical evidence
        establishing how the impairment limits ability to meet the physical and mental
        requirements of the work; and (3) in some cases, supplementary or corroborative
        information from other sources such as employers, the Dictionary of Occupational Titles,
        etc., on the requirements of the work as generally performed in the economy.

S.S.R. 82-62 (1982); Kuykendall v. Astrue, 2009 U.S. Dist. LEXIS 107864, 10-11 (S.D. Ind. 2009).

        The step four determination has “far-reaching implications and must be developed and

explained fully in the disability decision” and “every effort must be made to secure evidence that

resolves the issue as clearly as circumstances permit.” S.S.R. 82-62 (1982). In making findings regarding

the physical and mental demands of a claimant’s past relevant work, the ALJ must assess the “details

of the job’s demands, including strength, endurance, manipulative ability, and mental requirements.”

Id. This information should be obtained from a detailed description of the work obtained from the

claimant, employer, or other informed source. Id. Finally, “[t]he rationale for a disability decision must

be written . . . [and] [t]he rationale must follow an orderly pattern and show clearly how specific

evidence leads to a conclusion.” Id.

        In this case, Mr. Ferguson argues that the ALJ erred by relying on a misclassification of his

past relevant work and failed to consider the opinion of the state agency’s vocational specialist. ECF

15 at 16. Mr. Ferguson claims that the “vocational expert’s classification of his past work as ‘Sales

Person/General Hardware Worker’ is not an accurate reflection of his past work as described in his

testimony or as classified by the state agency’s vocational specialist.” Id. (parenthetical omitted). He



                                                    4
contends that remand is necessary so the ALJ may consider the opinion of the state agency vocational

specialist in classifying his past relevant job. ECF 20 at 3.

        There is no dispute that Mr. Ferguson worked as a “manager” at a hardware store from August

2010 to June 2013. ECF 11 at 238; ECF 15 at 13; ECF 17 at 3. Instead, Mr. Ferguson argues that the

ALJ failed to consider competing evidence in the record that showed that Mr. Ferguson’s job duties

more closely resembled those of a stock clerk, as opposed to a sales person. ECF 15 at 16.

        The record is replete with descriptions of Mr. Ferguson’s past role as a manager at a hardware

store. In a call between Mr. Ferguson and the Indiana Disability Determination Service (DDS), the

DDS employee asked Mr. Ferguson about his past vocational information See ECF 11 at 252. The

employee at DDS recorded the details of his phone call with Mr. Ferguson in a “Report of Contact”

form. Id. When describing Mr. Ferguson’s past work at a hardware store, the DDS employee stated

that Mr. Ferguson was a “[m]anager: . . . unloading delivery truck[s] twice a week” along with several

other duties including opening and closing the store. Id.

        In another phone call conversation with a DDS employee, Mr. Ferguson and the DDS

employee “[d]iscussed [Mr. Ferguson’s] job details for Manager position . . . [and Mr. Ferguson] said

that on Mondays and Wednesday his primary job was unloading trucks, [which] would take all day.”

Id. at 255. On “[o]ther days [Mr. Ferguson] was out on the floor assisting customers, helping them

locate products, answering questions about different hardware products.” Id. Later that day, after the

“Report of Contact” was completed by the DDS employee, a state agency vocational specialist

concluded that Mr. Ferguson’s position as a manager from August 2010 to June 2013 “more closely

equates with [DOT] 299.367-014 H4.” Id. at 254. That provision of the Dictionary of Occupational Titles

(DOT) corresponds with the occupation of “Stock Clerk.”

        At the hearing before the ALJ, Mr. Ferguson testified that he “unloaded trucks twice a week

on that job [in the hardware store]” and on other days was still required to lift some heavy objects,


                                                     5
like bags of concrete, and carry them to customers’ cars. ECF 11 at 49. The vocational expert, noting

some confusion with Mr. Ferguson’s duties at the hardware store, asked Mr. Ferguson, “so, I mean

you’re not like a stock person, you’re a salesperson but you had to do some of the lifting,” and Mr.

Ferguson responded “yes.” Id. at 53-54. From this conversation, it is apparent the vocational expert

was questioning Mr. Ferguson about his past duties while on the sales floor of the store, yet it is

unclear whether the vocational expert considered Mr. Ferguson’s two days a week he spent unloading

trucks. Later in the hearing, the vocational expert stated, “I guess I would place that [job] under sales

person general hardware DOT 279.357-050, the Dictionary lists the position [as] light physical demand

with an SVP 4, semi-skilled and based on [Mr. Ferguson’s] description, [he] performed [it] at times to

the heavy demand level.” Id. at 55. The vocational expert testified that Mr. Ferguson could perform

the work of a sales person/general hardware worker, not as Mr. Ferguson actually performed it in the

past, but as it is generally performed in the national economy. Id. at 55-57.

        The ALJ ultimately found that Mr. Ferguson’s residual functional capacity supported his ability

to continue performance of past relevant work as a sales person/general hardware worker. ECF 11 at

25. The ALJ stated that Mr. Ferguson’s “past work includes the following: sales person/general

hardware worker (279.357-050 with an SVP of 4), defined in the Dictionary of Occupational Titles as

light exertional work but performed by the claimant at the heavy exertional level.” Id. In reaching this

decision, the ALJ stated in his opinion that he relied on the independent vocational expert’s hearing

testimony. “These past work duties are allowed within the reasonable parameters of the residual

functional capacity, as affirmed by independent vocational expert Thomas Gusloff’s hearing

testimony, which is relied upon and accepted in accordance with Social Security Ruling 00-4p.” Id.

        In short, it is unclear whether the ALJ considered Mr. Ferguson’s statements at the hearing,

the documents found in the record describing Mr. Ferguson’s job duties at the hardware store, and

the opinion of the state agency’s vocational specialist.


                                                    6
        When deciding whether a claimant is disabled, an ALJ “may not simply ignore evidence,” Myles

v. Astrue, 582 F.3d 672, 676 (7th Cir. 2009), especially not “entire lines of contrary evidence.” Arnett v.

Astrue, 676 F.3d 586, 592 (7th Cir. 2012) (internal citations omitted). This circuit has said that it will

uphold an ALJ’s credibility finding if the ALJ gives specific reasons for that finding, supported by

substantial evidence. Myles, 582 F.3d at 676. If the court is unable to discern whether the ALJ

considered the record as a whole, remand is necessary. Id. at 677; Zurawski v. Halter, 245 F.3d 881, 888-

89 (7th Cir. 2001); Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010) (an ALJ “cannot simply cherry-

pick facts that support a finding of non-disability while ignoring evidence that points to a disability

finding”); see also Rohan v. Chater, 98 F.3d 966, 971 (7th Cir. 1996) (the ALJ must “sufficiently articulate

his assessment of the evidence to assure [this court] that the ALJ considered the important evidence .

. . [and to enable it] to trace the path of the ALJ’s reasoning”) (quotations omitted). Even though a

claimant bears the burden of proving disability, it is the ALJ’s obligation to develop the record. Nelms

v. Astrue, 553 F.3d 1093, 1098 (7th Cir. 2009).

        In this respect, the record appears less than fully developed. From Mr. Ferguson’s statements

at the hearing, the documents found in the record describing his job duties at the hardware store, and

the opinion of the state agency’s vocational specialist, a line of crucial evidence merited discussion vis-

à-vis Mr. Ferguson’s past role at the hardware store. Mr. Ferguson specifically testified that he spent

two days of the week solely dedicated to unloading trucks and on the other days he often was required

to carry heavy objects, like bags of concrete, to customers’ cars. ECF 11 at 49. As opined by the state

agency vocational specialist, his duties appeared to meet the position of stock clerk, as opposed to a

salesperson/general hardware worker, or at least the record merited its full consideration to ensure

the logical bridge from the record to the ALJ’s decision. See Dictionary of Occupational Titles, “Stock

Clerk” (“Receives, opens, and unpacks cartons or crates of merchandise; . . . [s]tocks storage areas and

displays with new or transferred merchandise; . . . [m]ay pack customer purchases in bags or cartons


                                                     7
[and] [m]ay transport packages to specified vehicle for customer.); cf. Dictionary of Occupational Titles,

“Salesperson, General Hardware Worker” (“Sells hardware; . . . [a]dvises customer on tools, hardware,

and materials needed; . . . [i]nforms customer about quality of tools”). Nowhere in the record does the

ALJ or the vocational expert discuss Mr. Ferguson’s job duties that aligned more with the DOT’s

definition of a stock clerk.

        At the bare minimum, Mr. Ferguson performed a job that included a combination of duties

of those of a “stock clerk” and a “salesperson, general hardware worker.” Composite jobs “have

significant elements of two or more occupations and, as such, have no counterpart in the DOT. Such

situations will be evaluated according to the particular facts of each individual case.” S.S.R. 82-61

(1982). The ALJ and vocational expert never considered that Mr. Ferguson may have worked a

composite job. In Ray v. Berryhill, 915 F.3d 486, 491 (7th Cir. 2019), the Seventh Circuit remanded a

case where the claimant’s testimony showed that he performed significant elements of two different

jobs when the ALJ assigned the claimant only one corresponding job found in the DOT. The court

relied just on the claimant’s testimony at the ALJ hearing to determine that the claimant’s job was a

composite job, and noted that the vocational expert’s testimony was ambiguous. Id. at 492. “[I]f the

prior position was a composite job, then the ALJ may not reference it when determining whether a

claimant can perform his past job as it is generally performed.” Id. at 491.

        In this case, the ALJ decided to apply the DOT’s “salesperson/general hardware worker”

definition to Mr. Ferguson’s past job at the hardware store. In light of the significant contrary evidence

that remained seemingly untouched, the court cannot say that substantial evidence in the record

supports the determination. Instead, there are at least four times in the record that Mr. Ferguson’s

role at the hardware store sounds more like that of a stock clerk or a composite job: (1) Mr. Ferguson’s

testimony that he “unloaded trucks twice a week on that job [in the hardware store]” and on other

days was still required to lift some heavy objects like bags of concrete and carry them to customers’


                                                    8
cars (ECF 11 at 49); (2) a report of contact filled out by a DDS employee that described Mr. Ferguson’s

past work at a hardware store as a “[m]anager: . . . unloading delivery truck[s] twice a week” along with

several other duties including opening and closing the store (Id. at 252); (3) another report of contact

filled out by a DDS employee that stated he “[d]iscussed [Mr. Ferguson’s] job details for Manager

position . . . [and Mr. Ferguson] said that on Mondays and Wednesday his primary job was unloading

trucks, [which] would take all day” and on “[o]ther days [Mr. Ferguson] was out on the floor assisting

customers, helping them locate products, answering questions about different hardware products” (Id.

at 255); and (4) a state agency vocational specialist’s opinion that Mr. Ferguson’s position as a manager

from August 2010 to June 2013 “more closely equates with [DOT] 299.367-014 H4” (Id. at 254).

        Despite all this evidence pointing to a stock clerk or composite job, the ALJ relied on Mr.

Ferguson’s past job at the hardware store to determine that Mr. Ferguson could perform that job as

generally performed in the economy (at a light demand level). However, “if the prior position was a

composite job, then the ALJ may not reference it when determining whether a claimant can perform

his past job as it is generally performed.” Ray, 915 F.3d at 491. Thus, the ALJ erred, and the case must

be remanded so the ALJ can further consider Mr. Ferguson’s past duties at the hardware store, taking

into consideration all the evidence.

        Further calling for remand, Mr. Ferguson argues that there was a conflict between the DOT

and the vocational expert’s opinion. ECF 15 at 18. S.S.R. 00-4p provides that before an ALJ relies on

vocational experts or vocational experts, the ALJ must “[i]dentify and obtain a reasonable explanation

for any conflicts between occupational evidence provided by VEs or VSs and information in the

Dictionary of Occupational Titles (DOT) . . . and [e]xplain in the determination or decision how any conflict

that has been identified was resolved.” At the hearing with the ALJ, the ALJ specifically asked the

vocational expert “has your testimony been consistent with the information provided in the Dictionary

of Occupational Titles and/or its companion publication the Selected Characteristics of


                                                     9
Occupations?” ECF 11 at 57. The vocational expert responded, “[i]t’s consistent on physical postural,

environmental and noise limitations, questions related to an hourly quota. I based my answers on

reviewing the job task requirements as listed in the Dictionary, question about additional breaks would

be based on experience with job placement over the past 30 years.” Id. at 57-58. But “SSR 00-4p

imposes an affirmative duty on the ALJ to inquire into and resolve apparent conflicts” between the

vocational expert’s testimony and the DOT. See Overman v. Astrue, 546 F.3d 456, 463 (7th Cir. 2008).

It was apparent that the vocational expert’s testimony was inconsistent with Mr. Ferguson’s testimony.

Unloading trucks twice a week is not included in the definition of “salesperson, general hardware

worker” nor is lifting heavy bags of concrete and carrying them to customers’ cars. Whether the ALJ

ultimately decided that Mr. Ferguson performed a past job as a “salesperson, general hardware

worker” rather than a “stock clerk” is irrelevant for purposes of S.S.R. 00-4p. What matters is that the

ALJ did not identify the conflict, offer a reasonable explanation for resolving it, or develop the record

in full. Id.; see also Nelms, 553 F.3d at 1098.

        The lack of development and full explanation of the reasons for deciding that Mr. Ferguson

had past relevant work as a salesperson/hardware worker had “far-reaching implications.” S.S.R. 82-

62 (1982). Had the ALJ found that Mr. Ferguson’s past relevant work experience included a position

more equivalent to a stock clerk, rather than salesperson, then a finding of disability may have been

warranted. As Mr. Ferguson points out in his brief, individuals of advanced age who can no longer

perform relevant past work and have no transferable skills may be considered disabled. Appendix 2

to Subpart P of 20 C.F.R. 404 § 202(c); ECF 15 at 24. At the hearing, Mr. Ferguson’s attorney wisely

asked the vocational expert about Mr. Ferguson’s transferability of skills, which the expert responded

and said, “no transferability of skills.” ECF 11 at 58. Thus, it is conceivable that Mr. Ferguson would

have been found disabled had the ALJ considered Mr. Ferguson’s past job at a hardware store as

equating to either a stock clerk or a composite job. That is not this court’s conclusion or its role at


                                                   10
this stage; that possibility must be fully developed. The ALJ’s failure to create an “accurate and logical

bridge between the evidence and her conclusion” requires remand of this case. See Thomas, 745 F.3d

802 at 806.

                                            CONCLUSION

        The court finds that the ALJ’s finding at step four is not supported by substantial evidence in

the record. The ALJ failed to consider Mr. Ferguson’s own testimony at the hearing, along with reports

of contacts with the Indiana DDS and the opinion of the DDS’ vocational specialist. The court

REMANDS the case so the ALJ can reconsider step four in light of this evidence, and make an inquiry

at step five, if necessary.

        SO ORDERED.
        January 21, 2020                                 s/ Damon R. Leichty
                                                         Judge, United States District Court




                                                   11
